DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Response to Amendment
The Amendment filed 08/27/2021 has been entered.  Claims 10, 13, 15-16, and 18 remain pending in the application.  Claim 18 has been withdrawn.  Claims 1-9, 11-12, 14, and 17 have been canceled.  Applicant's amendments to the claims have overcome the 112 rejections previously set forth in the Final Rejection mailed 06/01/2021.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 10 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Campomanes et al. (US 20160016230 A1), cited in IDS.
Regarding claim 10, Campomanes teaches “a method of manufacturing a heat shield panel for a gas turbine engine (which reads upon “a method of manufacturing a sintered body, comprising”, as recited in the instant claim), the method comprising: molding the heat shield panel in a green state by powder injection molding (which reads upon “a primary shaping process by injecting into an injection mold a shaping material”, as recited in the instant claim; paragraph [0003]).  Campomanes teaches that “the feedstock can include high temperature resistant powder metal alloys, such as a nickel superalloy, or ceramic powders or mixtures thereof, mixed with an appropriate binder” (which reads upon “in which a metal powder and a binder are mixed, to produce an injection molded body”, as recited in the instant claim; paragraph [0019]).  Campomanes teaches that the heat shield panel having a platform section defining a reference surface; with the heat shield panel in the green state, placing the platform 
Regarding claim 13, Campomanes teaches the method of claim 10 as stated above.  Campomanes FIGs. 3-5 and associated text teach wherein the injection molded body has a flat plate base section and a plurality of columnar sections radially extending from the flat plate base section, wherein the pressing the shrunken injection molded body includes bending the flat plate base section by using the transfer mold, to form a bent base section surface, and wherein the plurality of columnar sections of the sintered body extend in a normal direction to the bent base section surface.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campomanes et al. (US 20160016230 A1), as applied to claim 10 above, and further in view of Binder et al. (US 20110212339 A1).
Regarding claims 15-16, Campomanes teaches the method of claim 1 as stated above.  Campomanes teaches that “the feedstock can include high temperature resistant powder metal alloys (metal injection molding), such as a nickel superalloy, or ceramic powders or mixtures thereof, mixed with an appropriate binder” (which reads upon “wherein the metal powder is nickel-based alloy, cobalt-based alloy or steel”, as recited in the instant claim; paragraph [0019]).  One of ordinary skill in the art would understand that a temperature range which causes surface melting of the metal powder is the sintering temperature.  Campomanes is silent regarding the sintering temperature.  Regarding the subject limitation, in order to carry out the invention of Campomanes, it would have been necessary and obvious to look to the prior art for exemplary temperatures used in sintering nickel based alloys.  Binder provides this teaching.  Binder is similarly concerned with processing materials from powders, that is, by the conformation of a powder mixture by compaction, including pressing, rolling, extrusion and others, or also by injection molding, followed by sintering, in order to obtain a .  

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.  Applicant argues that Campomanes does not explicitly or inherently disclose that the injection molded body is held by the holding section, and that the injection molded body is shrunk by debinding to the injection mold body to shorten a length between first and second end parts of the injection molded body, and that the first end part of the shrunken injection molded body leaves from the holding section, and that the shrunken injection molded body inclines or falls onto the transfer mold by an action of gravity (remarks, page 6).  This is not found convincing because Campomanes teaches that “the shaping surface 48 does not correspond to the desired shape of the platform section 32 of the finished panel 28, but to an intermediary shape; the deformed platform section 32 is then placed against another shaping surface (e.g. with a higher radius) and the process is repeated until the reference surface 36 conforms to this new shaping surface” (paragraph [0026]).  FIGs. 3a-5 of Campomanes show shrinking the injection molded body to shorten a length between the first end part of the injection molded body and a second end part opposite to the first end part of the injection molded body.  One of ordinary skill in the art would know that debinding always includes some shrinkage as the binder is removed from the component.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733